                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10
                                                                         11   UNITED STATES OF AMERICA,                                    No. CR 17-00093 WHA
United States District Court




                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12                                                                ORDER RE MOTION
                                                                         13     v.                                                         TO SUPPRESS FRUITS
                                                                                                                                           OF DECEMBER 2016
                                                                         14   MARCUS ETIENNE, MARIO ROBINSON                               SEARCHES OF VEHICLE
                                                                              and BURTE GUCCI RHODES,                                      AND CELLULAR PHONES
                                                                         15                  Defendants.
                                                                         16                                              /

                                                                         17                                          INTRODUCTION
                                                                         18          In this prosecution under the Racketeer Influenced and Corrupt Organizations Act, the
                                                                         19   Violent Crimes in Aid of Racketeering Act, and other penal statutes, defendant moves to
                                                                         20   suppress items of evidence seized following a traffic stop. For the reasons below, the motion is
                                                                         21   GRANTED IN PART AND DENIED IN PART.
                                                                         22                                            STATEMENT
                                                                         23          On December 5, 2016, Detective Logan Kartchner of the St. Landry Parish Sheriff’s
                                                                         24   Department recognized defendant Marcus Etienne as he drove by on Highway 744 in Opelousas,
                                                                         25   Louisiana. Detective Kartchner knew that Etienne had an active arrest warrant for “telephone
                                                                         26   communication harassment” and noticed that Etienne did not have a seatbelt on. He initiated a
                                                                         27   traffic stop, signaled Etienne to step out of the vehicle, and placed him in restraints. When asked
                                                                         28   whether he had any weapons on him, Etienne responded that he had a bag of marijuana in his
                                                                              pocket. Detective Karchner reached into Etienne’s pocket and retrieved a personal-use amount
                                                                          1    of marijuana and a cellular phone. Despite finding the marijuana in Etienne’s pocket, Detective
                                                                          2    Karchner did not smell marijuana on Etienne’s person (Tr. 31:10–36:4, 45:16–22, 67:5–20).1
                                                                          3               After a second officer arrived on scene, Detective Kartchner went to speak with the
                                                                          4    vehicle’s passenger. As he approached, he smelled the odor of marijuana emanating from the
                                                                          5    rolled-down window. Three additional officers eventually arrived at the scene. Detective
                                                                          6    Kartchner’s subsequent search of the vehicle turned up two cell phones — one in the console and
                                                                          7    one on the floor under the driver’s seat — and bottles of promethazine. No marijuana was found
                                                                          8    in the vehicle. The officers transported Etienne to the St. Landry Parish jail on the active arrest
                                                                          9    warrant (Tr. 36:17–38:18, 44:20–45:7, 67:21–70:17).
                                                                         10               On December 6, 2016, Detective Cory Winmill of the St. Martin Parish Sheriff’s Office
                                                                         11    authored a search warrant application. The application sought a warrant to search “Mobile
United States District Court
                               For the Northern District of California




                                                                         12    Telephones” where “evidence of the crime(s) of No charge at this time” would be found. That
                                                                         13    same day, a judge from the 16th Judicial District Court in St. Martin Parish, Louisiana, issued a
                                                                         14    warrant to search a residence on Margaret Street in St. Martinville, Louisiana, for “evidence of
                                                                         15    the crime of No charge at this time” (Dkt. No. 307-2) (emphasis added). A forensic analysis of
                                                                         16    the three cell phones seized from Etienne during the traffic stop occurred that same day (Dkt.
                                                                         17    No. 355).
                                                                         18               Etienne moves to suppress the evidence seized pursuant to the search of the vehicle,
                                                                         19    including (1) four medicine bottles, (2) the blue Samsung flip phone (MEID ending in 3912) and
                                                                         20    the silver LG phone (MEID ending in 2167-6), (3) photographs documenting the search of the
                                                                         21    car, (4) a medicine bottle with Etienne’s name on it, and (5) the forensic analysis of the blue
                                                                         22    Samsung flip phone (MEID ending in 3912), the silver LG phone (MEID ending in 2167-6), and
                                                                         23    the black Samsung flip phone (MEID ending in 2446) (Dkt. No. 307 at 5–6). This order follows
                                                                         24    full briefing, oral argument, and an evidentiary hearing. Both sides have requested that the
                                                                         25    motion be decided on the current evidentiary record.
                                                                         26
                                                                         27
                                                                         28           1
                                                                                         Mr. Kartchner no longer works for the St. Landry Parish Sheriff’s Office (Tr. 30:17–20). This order
                                                                              refers to Detective Kartchner by the position he held at the time of the traffic stop.

                                                                                                                                        2
                                                                          1                                              ANALYSIS
                                                                          2          1.      WARRANTLESS SEARCH OF VEHICLE AND SEIZURE OF THE CELL PHONES.
                                                                          3          Warrantless searches “are per se unreasonable under the Fourth Amendment — subject
                                                                          4   only to a few specifically established and well-delineated exceptions.” Arizona v. Gant, 556
                                                                          5   U.S. 332, 338 (2009) (citation omitted). One such exception is the vehicle exception. Carroll v.
                                                                          6   United States, 267 U.S. 132, 153–54 (1925). Under the vehicle exception, officers may search a
                                                                          7   vehicle and any containers found therein without a warrant, so long as they have probable cause
                                                                          8   to believe the car has evidence of criminal activity. California v. Acevedo, 500 U.S. 565,
                                                                          9   579–580 (1991). The government has the burden to prove the applicability of the exception by a
                                                                         10   preponderance of evidence. United States v. Vasey, 834 F.2d 782, 785 (9th Cir. 1987).
                                                                         11          Etienne does not challenge the legality of the traffic stop. Nor does he dispute that, under
United States District Court
                               For the Northern District of California




                                                                         12   the law of this circuit, the officers would have had probable cause to search the vehicle if
                                                                         13   Detective Kartchner did, in fact, smell the odor of marijuana emanating from the vehicle.
                                                                         14   Etienne instead argues that Detective Kartchner’s testimony should not be credited because it is
                                                                         15   simply too far-fetched to believe that Detective Kartchner recognized him driving on the
                                                                         16   highway, that Detective Kartchner’s direct reports in the narcotics unit just happened to join the
                                                                         17   traffic stop, and that Detective Kartchner would ignore obvious officer-safety concerns by
                                                                         18   signaling Etienne to step out of his vehicle and walk towards the patrol car. Moreover, Etienne
                                                                         19   argues, the dash cam video — which should have automatically recorded upon the activation of
                                                                         20   the police vehicle’s emergency lights — either did not record or was not preserved. And,
                                                                         21   ultimately, the officers failed to find any marijuana other than the small amount seized from
                                                                         22   Etienne’s pocket.
                                                                         23          This order disagrees that these circumstances belie probable cause to search the vehicle
                                                                         24   for marijuana. Detective Kartchner was a credible witness and this order finds his testimony
                                                                         25   credible and accurate. He testified consistently and conceded those facts he could not recall.
                                                                         26   The circumstances of the stop, in and of themselves, are insufficient to undercut the veracity of
                                                                         27   Detective Kartchner’s testimony that he smelled the order of marijuana emanating from the car.
                                                                         28   This order therefore concludes that there was probable cause to search Etienne’s vehicle. The


                                                                                                                               3
                                                                          1    motion to suppress (1) the four medicine bottles, (2) photographs documenting the search of the
                                                                          2    car, and (3) a medicine bottle with Etienne’s name on it is therefore DENIED.
                                                                          3                But even assuming the legality of the search, the government has failed to justify the
                                                                          4    warrantless seizure of the two cellular phones found in Etienne’s vehicle. To be sure, the “plain
                                                                          5    view doctrine” would have permitted the officers to seize any object in the vehicle if “its
                                                                          6    incriminating character [was] immediately apparent.” Minnesota v. Dickerson, 508 U.S. 366,
                                                                          7    375 (1993). “If, however, the police lack[ed] probable cause to believe that an object in plain
                                                                          8    view [was] contraband without conducting some further search of the object — i.e., if its
                                                                          9    incriminating character [was not] immediately apparent — the plain-view doctrine cannot justify
                                                                         10    its seizure.” Ibid. (internal citations and quotation marks omitted). Here, the government
                                                                         11    proffers no explanation as to how the “incriminating character” of the cellular phones was
United States District Court
                               For the Northern District of California




                                                                         12    “immediately apparent.” Because the government has failed to show that the warrantless seizure
                                                                         13    of the two cellular phones falls within an exception to the Fourth Amendment’s warrant
                                                                         14    requirement, the motion to suppress the blue Samsung flip phone (MEID ending in 3912) and the
                                                                         15    silver LG phone (MEID ending in 2167-6) is GRANTED.2
                                                                         16                2.     SEARCH OF CELLULAR PHONES.
                                                                         17                Officers must generally secure a warrant before conducting a search of data on cell
                                                                         18    phones. Riley v. California, 573 U.S. 373, 386 (2014). The Fourth Amendment unambiguously
                                                                         19    states that a warrant may be issued only “upon probable cause, supported by Oath or affirmation,
                                                                         20    and particularly describing the place to be searched, and the persons or things to be seized.”
                                                                         21    This language imposes three requirements for the issuance of a valid search warrant. First, the
                                                                         22    warrant must be issued by a neutral and detached magistrate. Second, the warrant must be
                                                                         23    supported by “probable cause to believe that the evidence sought will aid in a particular
                                                                         24    apprehension or conviction for a particular offense.” Third, the warrant must describe the things
                                                                         25
                                                                         26            2
                                                                                           Contrary to the government’s assertion in its supplemental brief that Etienne “has not raised any
                                                                              separate challenge to the seizure of his cell phones, unrelated to the search of his vehicle” (Dkt. No. 387 at 6), at
                                                                         27   the evidentiary hearing defense counsel and the undersigned judge squarely raised the issue of whether or not,
                                                                              even assuming the search’s validity, Detective Kartchner could legally seize the cell phones without a warrant
                                                                         28   (Dkt. No. 386-1 at 86:22–87:16). Despite having the opportunity to do so, the government failed to address the
                                                                              issue in its supplemental brief.

                                                                                                                                           4
                                                                          1   to be seized and the place to be searched with particularity. Dalia v. United States, 441 U.S.
                                                                          2   238, 255 (1979) (internal quotation marks omitted). Because this order concludes that the
                                                                          3   warrant failed to meet the third requirement, it does not reach Etienne’s alternative argument that
                                                                          4   the warrant was not supported by probable cause.
                                                                          5          Detective Winmill searched three cellular phones. The warrant, by contrast, authorized
                                                                          6   the search of a residence on Margaret Street in St. Martinville, Louisiana, for “evidence of the
                                                                          7   crime of No charge at this time,” including, among other things, “[p]hotographs, videotapes,
                                                                          8   compact disks, floppy disks, flash memory, memory sticks, digital camera(s), digital storage
                                                                          9   media of any kind and films,” computers and “other computer-related electronic or physical
                                                                         10   devices that serve to transmit or receive information to or from a computer,” any “electronic
                                                                         11   device used for the electronic storage of names, addresses and phone numbers,” and “[p]aper,
United States District Court
                               For the Northern District of California




                                                                         12   documents or any other readable material, whether generated by handwriting, typewriter,
                                                                         13   computer, or any other device, which relates in any way to communications with any juveniles”
                                                                         14   (Dkt. No. 307-2). This is insufficient to meet the constitutional requirement to describe the place
                                                                         15   to be searched and the items to be seized with particularity.
                                                                         16          A warrant’s description of the place to be searched and the things to be seized “must be
                                                                         17   specific enough to enable the person conducting the search reasonably to identify the things
                                                                         18   authorized to be seized,” thereby preventing “general, exploratory searches and indiscriminate
                                                                         19   rummaging through a person’s belongings.” United States v. Spilotro, 800 F.2d 959, 963 (9th
                                                                         20   Cir. 1986) (citation omitted). Momentarily setting aside the problem that the warrant authorizes
                                                                         21   the search of a residence rather than a search of cellular phones, the government does not dispute
                                                                         22   that it could have narrowed the descriptions in the warrant “either by describing in greater detail
                                                                         23   the items one commonly expects to find on premises used for the criminal activities in question,
                                                                         24   or, at the very least, by describing the criminal activities themselves.” Id. at 964. The warrant
                                                                         25   instead impermissibly “authorize[s] wholesale seizures of entire categories of items not generally
                                                                         26   evidence of criminal activity, and provide[s] no guidelines to distinguish items used lawfully
                                                                         27   from those the government had probable cause to seize.” Ibid. Because Officer Winmill did not
                                                                         28   have in his possession a warrant particularly describing the things he intended to seize,


                                                                                                                               5
                                                                          1   proceeding with the search of the phones was clearly “unreasonable” under the Fourth
                                                                          2   Amendment.
                                                                          3           This order rejects the government’s halfhearted argument that the warrant incorporates
                                                                          4   the application by reference, thereby saving the warrant from its facial invalidity. “The Fourth
                                                                          5   Amendment by its terms requires particularity in the warrant, not in the supporting documents.”
                                                                          6   Groh v. Ramirez, 540 U.S. 551, 557 (2004). An affidavit is deemed to be incorporated into a
                                                                          7   warrant, thereby potentially curing any defects, only “if (1) the warrant expressly incorporated
                                                                          8   the affidavit by reference and (2) the affidavit either is attached physically to the warrant or at
                                                                          9   least accompanies the warrant while agents execute the search.” United States v. SDI Future
                                                                         10   Health, Inc., 568 F.3d 684, 699 (9th Cir. 2009) (internal quotation marks omitted).
                                                                         11           As to the first element, “[a] warrant expressly incorporates an affidavit when it uses
United States District Court
                               For the Northern District of California




                                                                         12   ‘suitable words of reference.’” It is sufficient for a warrant to “point[ ] to the affidavit explicitly,
                                                                         13   noting ‘the supporting affidavit(s)’ as the ‘grounds for application for issuance of the search
                                                                         14   warrant.’” Id. at 699–700 (citations omitted). Here, the warrant stated that “the affidavit
                                                                         15   submitted in support of the request for this search warrant indicates that the affiant has shown
                                                                         16   probable cause for its issuance” and earlier referenced that “an affidavit has been made under
                                                                         17   oath by Cory Winmill” (Dkt. No. 307-2). Under this circuit’s binding precedent, this language
                                                                         18   would be sufficient to incorporate the affidavit by reference.
                                                                         19           As to the second element, however, the government has failed to put forth any evidence
                                                                         20   by declaration or otherwise (despite having ample opportunity to do so) indicating that the
                                                                         21   affidavit was either physically attached to or accompanied the warrant at the time Detective
                                                                         22   Winmill executed the search. Instead, in positing that an evidentiary hearing on this issue would
                                                                         23   serve no purpose, the government argues that because the search was of cellular phones already
                                                                         24   within the government’s possession, “the relevant question is what information was before the
                                                                         25   authorizing judge.” The government cites no authority to support this proposition. Contrary to
                                                                         26   government, merely having the warrant and affidavit before the authorizing judge would not
                                                                         27
                                                                         28


                                                                                                                                 6
                                                                          1    serve the goal of the “cure by affidavit rule,” which is to “consider those affidavits that limit the
                                                                          2    ‘discretion of the officers executing the warrant.’” SDI, 568 F.3d at 699 (citation omitted).3
                                                                          3                Turning to the next problem — that the search warrant authorized the search of a
                                                                          4    residence whereas the search itself was conducted on the cellular phones seized during the
                                                                          5    December 5 traffic stop — the government argues that the warrant may nevertheless be upheld
                                                                          6    under the rule of severance by excising the physical location from the warrant. While it is true
                                                                          7    that where invalid portions of a warrant may be stricken and the remaining portions held valid,
                                                                          8    seizures pursuant to the valid portions will be sustained, United States v. Gomez-Soto, 723 F.2d
                                                                          9    649, 654 (9th Cir. 1984), that rule requires “that identifiable portions of the warrant be
                                                                         10    sufficiently specific and particular to support severance.” Spilotro, 800 F.2d at 967. Such is not
                                                                         11    the case here. Absent the physical address, the warrant authorizes an even more generalized
United States District Court
                               For the Northern District of California




                                                                         12    search for broad categories of items evidencing “the crime(s) No charge at this time.”
                                                                         13                Finally, the good faith exception does not save the search of the cellular phones. The
                                                                         14    government bears the burden of showing that the good-faith exception applies. United States v.
                                                                         15    Underwood, 725 F.3d 1076, 1085 (9th Cir. 2013). Here, the lack of particularity rendered the
                                                                         16    warrant “plainly invalid.” Groh, 540 U.S. at 557. Moreover, the government cannot argue that
                                                                         17    Detective Winmill “reasonably relied on the Magistrate’s assurance that the warrant contained an
                                                                         18    adequate description of the things to be seized and was therefore valid” because he himself
                                                                         19    prepared the invalid warrant. Id. at 564. Etienne’s motion to suppress the forensic analysis of
                                                                         20    the blue Samsung flip phone (MEID ending in 3912), the silver LG phone (MEID ending in
                                                                         21    2167-6), and the black Samsung flip phone (MEID ending in 2446) is accordingly GRANTED.
                                                                         22
                                                                         23
                                                                                       3
                                                                                         An order dated February 5, 2019, explained that in connection with the February 20 evidentiary
                                                                         24   hearing on Etienne’s motions to suppress, “the Court [was] particularly interested in the government’s argument
                                                                              that any defect in the warrant was cured by the warrant’s incorporation of the accompanying affidavit.” After
                                                                         25   the government failed to present any evidence on the issue at the February 20 hearing, an additional evidentiary
                                                                              hearing was set for March 13. On March 11, the government filed a notice stating that the relevant witness,
                                                                         26   Detective Winmill, was unavailable for the March 13 hearing due to foreign travel. On March 21, the
                                                                              government submitted a second notice in which it stated that Detective Winmill would be unavailable for
                                                                         27   testimony for at least another 30 days but that, in any event, “the government does not believe that Mr.
                                                                              Winmill’s testimony is necessary for the resolution of defendant’s motion.” At no point did the government
                                                                         28   offer a declaration or other non-testimonial evidence in support of its “incorporation by reference” argument
                                                                              (Dkt. Nos. 365, 376, 384).

                                                                                                                                        7
                                                                          1                                        CONCLUSION
                                                                          2         To the extent stated above, the motion to suppress is GRANTED. The motion is otherwise
                                                                          3   DENIED.
                                                                          4
                                                                          5         IT IS SO ORDERED.
                                                                          6
                                                                          7   Dated: May 7, 2019.
                                                                                                                              WILLIAM ALSUP
                                                                          8                                                   UNITED STATES DISTRICT JUDGE
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                          8
